     Case 2:18-cv-01196-TLN-AC Document 14 Filed 07/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ALEXANDER BODDIE,                                  No. 2:18-cv-01196-TLN-AC
12                       Plaintiff,
13           v.                                          ORDER
14    MICHAEL MARTEL, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. (ECF No. 1.) The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 10, 2020, the magistrate judge issued findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within twenty-one days. (ECF No. 13.) Plaintiff

23   has not filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed on June 10, 2020 (ECF No. 13), are

28   ADOPTED IN FULL; and
                                                         1
     Case 2:18-cv-01196-TLN-AC Document 14 Filed 07/14/20 Page 2 of 2

 1           2. This action is DISMISSED for failure to prosecute and for failure to obey a court

 2   order. See Fed. R. Civ. P. 41(b); see also L.R. 110. The Clerk of Court is directed to close the

 3   case.

 4   DATED: July 14, 2020

 5

 6

 7                                                             Troy L. Nunley
                                                               United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
